YOUNG, J.,
specially concurring.
The lead opinion reaches the right result for the wrong reason. I agree that evidence of polygraph results is not admissible unless stipulated to. State v. Brown, 297 Or 404, 687 P2d 751 (1984); State v. Bass, 76 Or App 396, 708 P2d 1207 (1985). I also believe that evidence of the fact that a polygraph *565test was taken is not, as a general rule, admissible. In State v. Brown, supra, the court stated:
“[W]e conclude that upon proper objection polygraph evidence shall not be admissible in any civil or criminal trial in this state or any other legal proceeding subject to the rules of evidence under our Oregon Evidence Code.” (Emphasis supplied; footnote omitted.)
See also State v. Snider, 296 Or 168, 171, 674 P2d 585 (1983); State v. Green, 271 Or 153,171, 531 P2d 245 (1975).1
I understand the phrase “polygraph evidence” to include polygraph results and any other evidence relating to a polygraph. In spite of the absoluteness of that language, I believe that polygraph evidence other than the polygraph results is admissible if a defendant opens the door to that evidence.
In State v. Mills, 76 Or App 301, 310, 710 P2d 148 (1985), rev den 300 Or 546 (1986), we held that an illegally obtained confession is admissible for impeachment purposes if the defendant takes the stand and makes that evidence pertinent to determining whether he is telling the truth. I see no reason to distinguish between an illegally obtained confession and polygraph evidence, both of which are highly prejudicial and both of which are inadmissible as a general rule. Therefore, I believe that polygraph evidence is admissible to the extent that it impeaches a statement defendant made under oath at trial.
I agree with the dissent to some extent. Defendant testified that he came to the courthouse to level with the police. Evidence that defendant came to the courthouse to take a polygraph examination may or may not impeach that testimony; it might therefore be admissible under the Mills rationale. Either way, defendant did not “open the door” to *566the results of the polygraph. Yet the state elicited testimony from which the jury could infer that defendant had lied on the polygraph:
“Q: You came down here to take a polygraph test, didn’t you?
“A: That’s correct.
“Q: It was only after that polygraph test that you leveled with anybody, or admitted that any type of sexual activity had occurred?
“A: It was only after the polygraph test that I had a chance to talk to Mr. Dixson, too.
“Q: The first person you told from the police was Mr. Fox, wasn’t it?
“A: Yes, sir.
“Q: It was only after the polygraph test that you told him that, wasn’t it?
“A: Yes, sir.”
As was the case in State v. Green, supra, that testimony permits the jury to infer that defendant lied on the polygraph. (See n 1, supra.) In other words, the testimony impermissibly placed the results of the polygraph before the jury. Defendant is entitled to a new trial.

In Snider, the court held that evidence of a plea agreement containing a provision that the state’s witness must take and pass a polygraph exam to verify trial testimony is inadmissible, because it improperly bolsters the witness’ testimony. 296 Or at 172. In Green, the court held that the fact that the defendant took a polygraph before confessing is not admissible, because the jury is likely to infer that he confessed because he was caught lying by the polygraph. 271 Or at 169. Here, however, the mere fact that defendant took the polygraph neither bolsters defendant’s testimony nor leads to an inference as to the result of the polygraph. I believe that Brown extends the holdings in Green and Snider to exclude any evidence that a polygraph was taken.